Electronically Filed
                                                         Supreme Court
                                                         SCPW-17-0000891
                                                         09-JAN-2018
                                                         08:21 AM

                          SCPW-17-0000891

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         K. L., Petitioner,

                                 vs.

 THE HONORABLE DARIEN W.L. NAGATA, Judge of the Family Court of
     the Third Circuit, State of Hawai#i, Respondent Judge,

                                 and

             A.L.B., Born ________, 2007, Respondent.


                       ORIGINAL PROCEEDING
     (FC-S No. 15-0007; FC-A No. 17-0019; FC-A No. 17-0029)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner K. L.’s petition for

writ of mandamus, filed on December 15, 2017, the documents

attached thereto and submitted in support thereof, and the

record, it appears that, the family court has taken steps to

ensure that all interested persons have the opportunity to be

heard and meaningfully participate in the proceedings.       At this

juncture, petitioner is not entitled to an extraordinary writ.

See Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39

(1999) (a writ of mandamus is an extraordinary remedy that will
not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action; where a court has discretion to act, mandamus will not

lie to interfere with or control the exercise of that discretion,

even when the judge has acted erroneously, unless the judge has

exceeded his or her jurisdiction, has committed a flagrant and

manifest abuse of discretion, or has refused to act on a subject

properly before the court under circumstances in which he or she

has a legal duty to act).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, January 9, 2018.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson




                                 2